Exhibit 10.3

EXECUTION COPY

AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT

THIS AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT (this “Pledge Agreement”),
dated as of May 31, 2007, among AAI CORPORATION, a Maryland corporation (“AAI”),
UNITED INDUSTRIAL CORPORATION, a Delaware corporation (“UIC”, and together with
AAI, collectively, the “Borrowers”, and individually, a “Borrower”), the
Subsidiaries of the Borrowers signatory hereto and each other subsidiary of a
Borrower hereafter a party hereto (each a “Subsidiary Pledgor” and collectively
the “Subsidiaries Pledgors”; Borrower, each Subsidiary Pledgor and each other
Subsidiary hereafter becoming a party hereto shall be collectively known as the
“Pledgors”, and individually as “Pledgor”), in favor of SUNTRUST BANK, a Georgia
banking corporation, as Administrative Agent (the “Administrative Agent”), on
its behalf and on behalf of the other banks and lending institutions (the
“Lenders”) from time to time party to the Amended and Restated Revolving Credit
Agreement, dated as of the date hereof, by and among the Borrowers, the
Administrative Agent, the Lenders, and SunTrust Bank, as Issuing Bank and as
Swingline Lender (as amended, restated, supplemented, or otherwise modified from
time to time, the “Amended and Restated Credit Agreement”).

W I T N E S S E T H:

WHEREAS, pursuant to the Amended and Restated Credit Agreement, the Lenders have
agreed to establish a revolving credit facility to the Borrowers;

WHEREAS, it is a condition precedent to the obligations of the Administrative
Agent, the Issuing Bank, the Swingline Lender, and the Lenders under the Amended
and Restated Credit Agreement that each Pledgor grant to Administrative Agent a
security interest in all of its Pledged Collateral (as defined below), and each
Pledgor wishes to fulfill said condition precedent;

WHEREAS, the Pledgors are the record and beneficial owners of all of the issued
and outstanding shares of common stock listed on Part A of Schedule I attached
hereto (the “Pledged Shares”) and are the record and beneficial owners of all
membership interests listed on Part B of Schedule I attached hereto (the
“Pledged Membership Interests”), such Pledged Shares and Pledged Membership
Interests being all of the Capital Stock of the Pledgors’ Domestic Subsidiaries
and 65% of the voting Capital Stock and 100% of the non-voting Capital Stock of
the Pledgors’ Non-U.S. Subsidiaries; and

WHEREAS, the Pledgors are the record and beneficial owners of the promissory
notes and instruments described on Schedule II attached hereto (the “Pledged
Notes”).


--------------------------------------------------------------------------------


NOW, THEREFORE, in order to induce Lenders to extend the Loans and the Issuing
Bank to issue Letters of Credit and to make the financial accommodations as
provided for in the Amended and Restated Credit Agreement and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:


1.     DEFINED TERMS.  ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN HAVE THE MEANINGS GIVEN TO THEM IN THE AMENDED AND RESTATED CREDIT
AGREEMENT.


2.     PLEDGE.  EACH PLEDGOR HEREBY PLEDGES TO THE ADMINISTRATIVE AGENT, FOR ITS
BENEFIT AND THE BENEFIT OF LENDERS AND EACH PARTY TO A HEDGING TRANSACTION
INCURRED TO LIMIT INTEREST RATE OR FEE FLUCTUATION WITH RESPECT TO THE LOANS AND
LETTERS OF CREDIT IF AT THE DATE OF ENTERING INTO SUCH HEDGING TRANSACTION SUCH
PERSON WAS A LENDER OR AN AFFILIATE OF A LENDER AND SUCH PERSON EXECUTES AND
DELIVERS TO THE ADMINISTRATIVE AGENT A LETTER AGREEMENT IN FORM AND SUBSTANCE
ACCEPTABLE TO THE ADMINISTRATIVE AGENT PURSUANT TO WHICH SUCH PERSON (I)
APPOINTS THE ADMINISTRATIVE AGENT AS ITS AGENT UNDER THE APPLICABLE LOAN
DOCUMENTS AND (II) AGREES TO BE BOUND BY THE PROVISIONS OF ARTICLE IX AND X OF
THE AMENDED AND RESTATED CREDIT AGREEMENT (EACH SUCH PERSON A “SPECIFIED HEDGE
PROVIDER”, THE ADMINISTRATIVE AGENT, THE LENDERS AND THE SPECIFIED HEDGE
PROVIDERS, COLLECTIVELY, REFERRED TO HEREIN AS THE “SECURED PARTIES” AND EACH A
“SECURED PARTY”) AND GRANTS TO THE ADMINISTRATIVE AGENT, FOR ITS BENEFIT AND THE
BENEFIT OF THE SECURED PARTIES, A FIRST PRIORITY SECURITY INTEREST IN ALL OF
SUCH PLEDGOR’S RIGHT, TITLE AND INTEREST IN, TO AND UNDER THE FOLLOWING
PROPERTY, WHETHER NOW OWNED BY OR OWING TO, OR HEREAFTER ACQUIRED BY OR ARISING
IN FAVOR OF SUCH PLEDGOR (COLLECTIVELY, THE “PLEDGED COLLATERAL”):


(A)           THE PLEDGED SHARES AND THE CERTIFICATES REPRESENTING THE PLEDGED
SHARES, AND, EXCEPT AS EXPRESSLY PROVIDED FOR IN SECTION 8 HEREOF, ALL
DIVIDENDS, CASH, INSTRUMENTS AND OTHER PROPERTY OR PROCEEDS FROM TIME TO TIME
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR
ANY OR ALL OF THE PLEDGED SHARES;


(B)           ANY STOCK OR OTHER SECURITIES ACQUIRED BY ANY PLEDGOR OR SUCH
PLEDGOR’S DESIGNEES WITH RESPECT TO, INCIDENT TO OR IN LIEU OF THE PLEDGED
SHARES OR WITH RESPECT TO, INCIDENT TO OR IN LIEU OF THE PLEDGED COLLATERAL (X)
DUE TO ANY DIVIDEND, STOCK-SPLIT, STOCK DIVIDEND OR DISTRIBUTION ON DISSOLUTION,
OR PARTIAL OR TOTAL LIQUIDATION, OR FOR ANY OTHER REASON, (Y) IN CONNECTION WITH
A REDUCTION OF CAPITAL, CAPITAL SURPLUS OR PAID-IN-SURPLUS OR (Z) IN CONNECTION
WITH ANY SPIN-OFF, SPLIT-OFF, RECLASSIFICATION, READJUSTMENT, MERGER,
CONSOLIDATION, SALE OF ASSETS, COMBINATION OF SHARES OR ANY OTHER PLAN OF
DISTRIBUTION AFFECTING OF THE THOSE COMPANIES LISTED ON SCHEDULE I;


(C)           ANY SUBSCRIPTION OR OTHER RIGHTS OR OPTIONS ISSUED IN CONNECTION
WITH THE PLEDGED SHARES, AND, IF EXERCISED BY ANY PLEDGOR, ALL NEW SHARES OR
OTHER SECURITIES SO ACQUIRED BY SUCH PLEDGOR, WHICH SHALL PROMPTLY BE ASSIGNED
AND DELIVERED TO THE ADMINISTRATIVE AGENT AND HELD UNDER THE TERMS OF THIS
PLEDGE AGREEMENT IN THE SAME MANNER AS THE PLEDGED SHARES ORIGINALLY PLEDGED
HEREUNDER;


(D)           ANY AND ALL PROCEEDS, MONIES, INCOME AND BENEFITS ARISING FROM OR
BY VIRTUE OF, AND ALL DIVIDENDS AND DISTRIBUTIONS (CASH OR OTHERWISE) PAYABLE OR
DISTRIBUTABLE WITH RESPECT TO, ALL OR ANY OF THE PLEDGED SHARES OR OTHER
SECURITIES AND RIGHTS AND INTERESTS DESCRIBED IN THIS SECTION 2, EXCEPT AS
EXPRESSLY PROVIDED FOR IN SECTION 8 HEREOF;

2


--------------------------------------------------------------------------------



(E)           THE PLEDGED MEMBERSHIP INTERESTS, IF ANY, AND ANY CERTIFICATES AT
ANY TIME REPRESENTING THE PLEDGED MEMBERSHIP INTERESTS, IT BEING UNDERSTOOD THAT
THE PLEDGED MEMBERSHIP INTERESTS ARE, AS OF THE DATE HEREOF, UNCERTIFICATED, AND
ALL CASH, SECURITIES, DIVIDENDS, RIGHTS, AND OTHER PROPERTY AT ANY TIME AND FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL OF THE PLEDGED MEMBERSHIP INTERESTS;


(F)            ALL OF SUCH PLEDGOR’S RIGHT, TITLE AND INTEREST AS A MEMBER IN
EACH LIMITED LIABILITY COMPANY LISTED ON PART B OF SCHEDULE I (THE “LLCS”),
WHETHER NOW OWNED OR HEREAFTER ACQUIRED, INCLUDING ALL OF SUCH PLEDGOR’S RIGHT,
TITLE AND INTEREST IN, TO AND UNDER THE LIMITED LIABILITY COMPANY AGREEMENTS
DESCRIBED ON PART B OF SCHEDULE I (AS SUCH AGREEMENTS HAVE HERETOFORE BEEN AND
MAY HEREAFTER BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME, COLLECTIVELY, THE “LLC AGREEMENTS”) TO WHICH IT IS A PARTY (INCLUDING,
THE RIGHT TO VOTE WITH RESPECT TO AND TO MANAGE AND ADMINISTER THE BUSINESS OF
SUCH LLCS) TOGETHER WITH ALL OTHER RIGHTS, INTERESTS, CLAIMS AND OTHER PROPERTY
OF SUCH PLEDGOR IN ANY MANNER ARISING OUT OF OR RELATING TO ITS MEMBERSHIP
INTEREST IN THE LLCS, WHATEVER THEIR RESPECTIVE KIND OR CHARACTER, WHETHER THEY
ARE TANGIBLE OR INTANGIBLE PROPERTY, AND WHERESOEVER THEY MAY EXIST OR BE
LOCATED, AND FURTHER INCLUDING, WITHOUT LIMITATION, AND EXCEPT AS EXPRESSLY
PROVIDED FOR IN SECTION 8, (1) ALL RIGHTS OF SUCH PLEDGOR TO RECEIVE
DISTRIBUTIONS OF ANY KIND, IN CASH OR OTHERWISE, DUE OR TO BECOME DUE UNDER OR
PURSUANT TO EACH SUCH LLC AGREEMENT OR OTHERWISE IN RESPECT OF SUCH LLCS, (2)
ALL RIGHTS OF SUCH PLEDGOR TO RECEIVE PROCEEDS OF ANY INSURANCE, INDEMNITY,
WARRANTY OR GUARANTY WITH RESPECT TO EACH SUCH LLCS, (3) ALL CLAIMS OF SUCH
PLEDGOR FOR DAMAGES ARISING OUT OF, OR FOR THE BREACH OF, OR FOR A DEFAULT
UNDER, EACH SUCH LLC AGREEMENT, (4) ANY CERTIFICATED  SECURITY OR UNCERTIFICATED
SECURITY AS DEFINED IN SECTION 8-102(18) OF THE UCC EVIDENCING ANY OF THE
FOREGOING ISSUED BY SUCH LLCS TO SUCH PLEDGOR, (5) ANY INTEREST OF SUCH PLEDGOR
IN THE ENTRIES ON THE BOOKS OF ANY FINANCIAL INTERMEDIARY PERTAINING TO SUCH
PLEDGOR’S INTEREST AS A MEMBER IN THE LLCS AND (6) TO THE EXTENT NOT INCLUDED IN
THE FOREGOING, ALL PROCEEDS OF ANY AND ALL OF THE FOREGOING; PROVIDED, HOWEVER,
THAT NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY;


(I)            EACH PLEDGOR SHALL REMAIN LIABLE UNDER THE LLC AGREEMENTS TO THE
EXTENT SET FORTH THEREIN TO PERFORM ALL OF ITS DUTIES AND OBLIGATIONS THEREUNDER
TO THE SAME EXTENT AS IF THIS PLEDGE AGREEMENT HAD NOT BEEN EXECUTED;


(II)           THE EXERCISE BY THE ADMINISTRATIVE AGENT OF ANY OF ITS RIGHTS
HEREUNDER SHALL NOT RELEASE ANY PLEDGOR FROM ANY OF ITS DUTIES OR OBLIGATIONS
UNDER THE LLC AGREEMENTS (OTHER THAN TO THE EXTENT A PLEDGOR IS PRECLUDED FROM
PERFORMING SUCH DUTIES SOLELY AS A RESULT OF THE ADMINISTRATIVE AGENT’S HAVING
EXERCISED SUCH RIGHTS OR REMEDIES);


(III)          PRIOR TO THE ADMINISTRATIVE AGENT’S EXERCISING ANY OF ITS RIGHTS
HEREUNDER AND CONSISTENT WITH (II) ABOVE, THE ADMINISTRATIVE AGENT SHALL NOT
HAVE ANY OBLIGATION OR LIABILITY UNDER THE LLC AGREEMENTS BY REASON OF THIS
PLEDGE AGREEMENT, NOR SHALL THE ADMINISTRATIVE AGENT BE OBLIGATED TO PERFORM ANY
OF THE OBLIGATIONS OR DUTIES OF THE PLEDGORS THEREUNDER, TO MAKE ANY PAYMENT, TO
MAKE ANY INQUIRY AS TO THE NATURE OR SUFFICIENCY OF ANY PAYMENT RECEIVED BY THE
PLEDGORS OR THE SUFFICIENCY OF ANY PERFORMANCE BY ANY PARTY UNDER ANY SUCH LLC
AGREEMENT, OR TO TAKE ANY ACTION TO COLLECT OR ENFORCE ANY CLAIM FOR PAYMENT
ASSIGNED HEREUNDER; AND

3


--------------------------------------------------------------------------------



(IV)          WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, NEITHER THE
GRANT OF THE SECURITY INTEREST IN THE PLEDGED COLLATERAL IN FAVOR OF THE
ADMINISTRATIVE AGENT AS PROVIDED HEREIN NOR THE EXERCISE BY THE ADMINISTRATIVE
AGENT OF ANY OF ITS RIGHTS HEREUNDER NOR ANY ACTION BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH A FORECLOSURE ON THE PLEDGED COLLATERAL SHALL BE DEEMED TO
CONSTITUTE THE ADMINISTRATIVE AGENT OR ANY OTHER SECURED PARTY A MEMBER OF ANY
LIMITED LIABILITY COMPANY;


(G)           THE PLEDGED NOTES AND THE INSTRUMENTS AND OTHER DOCUMENTS
REPRESENTING THE PLEDGED NOTES, AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER
PROPERTY OR PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE
DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR THE PLEDGED NOTES; AND


(H)           ALL ADDITIONAL PROMISSORY NOTES FROM TIME TO TIME ACQUIRED BY SUCH
PLEDGOR IN ANY MANNER AND THE INSTRUMENTS AND OTHER DOCUMENTS REPRESENTING SUCH
PROMISSORY NOTES AND ALL INTEREST, CASH, INSTRUMENTS AND OTHER PROPERTY, OR
PROCEEDS FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF SUCH PROMISSORY NOTES.

provided, however, that notwithstanding any of the other provisions set forth in
this Agreement, Collateral shall not include any property to the extent that a
grant of a security interest is prohibited by any requirements of law of a
governmental authority,  except to the extent that such prohibition is
ineffective under applicable law (including by means of Sections 9-407, 9-408 or
9-409 of the UCC).


3.     SECURITY FOR SECURED OBLIGATIONS.  THIS PLEDGE AGREEMENT AND THE PLEDGED
COLLATERAL SECURE THE PROMPT PAYMENT, IN FULL WHEN DUE, WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, AND PERFORMANCE OF (I) WITH RESPECT TO
THE BORROWER, ALL OBLIGATIONS OF BORROWER UNDER THE AMENDED AND RESTATED CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS (WHETHER FOR PRINCIPAL, INTEREST, FEES,
EXPENSES, INDEMNITY OR REIMBURSEMENT PAYMENTS, OR OTHERWISE, AS PROVIDED IN THE
AMENDED AND RESTATED CREDIT AGREEMENT OR SUCH OTHER LOAN DOCUMENTS), (II) WITH
RESPECT TO THE SUBSIDIARY PLEDGORS, ALL OBLIGATIONS OF EACH SUCH SUBSIDIARY
PLEDGOR UNDER THE SUBSIDIARY GUARANTY AGREEMENT AND ALL OTHER LOAN DOCUMENTS TO
WHICH SUCH PLEDGOR IS A PARTY TO (WHETHER FOR PRINCIPAL, INTEREST, FEES,
EXPENSES, INDEMNITY OR REIMBURSEMENT PAYMENTS, OR OTHERWISE, AS PROVIDED IN THE
AMENDED AND RESTATED CREDIT AGREEMENT OR SUCH OTHER LOAN DOCUMENTS), (III) ALL
RENEWALS, EXTENSIONS, REFINANCINGS AND MODIFICATIONS THEREOF, AND (IV) ALL
INTEREST, CHARGES, EXPENSES, FEES, REASONABLE ATTORNEYS’ FEES AND OTHER SUMS
REQUIRED TO BE PAID BY ANY PLEDGOR UNDER THE AMENDED AND RESTATED CREDIT
AGREEMENT, UNDER THIS PLEDGE AGREEMENT OR UNDER ANY OF THE OTHER LOAN DOCUMENTS
(COLLECTIVELY, THE “SECURED OBLIGATIONS”).


4.     DELIVERY OF PLEDGED COLLATERAL.  ALL CERTIFICATES, PROMISSORY NOTES AND
INSTRUMENTS REPRESENTING OR EVIDENCING THE PLEDGED COLLATERAL SHALL BE DELIVERED
TO AND HELD BY OR ON BEHALF OF THE ADMINISTRATIVE AGENT PURSUANT HERETO. ALL
PLEDGED SHARES AND PLEDGED MEMBERSHIP INTERESTS SHALL BE ACCOMPANIED BY DULY
EXECUTED, UNDATED INSTRUMENTS OF TRANSFER OR ASSIGNMENT ENDORSED IN BLANK, ALL
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT AND,
IF THE ADMINISTRATIVE AGENT SO REASONABLY REQUESTS, WITH SIGNATURES

4


--------------------------------------------------------------------------------


guaranteed by a member of a registered national securities exchange or the
National Association of Securities Dealers, Inc. or by a commercial bank or
trust company having an office or correspondent in the United States.  All
Pledged Notes shall be endorsed by the applicable Pledgor.  Upon the occurrence
and during the continuance of an Event of Default, the Administrative Agent
shall have the right, at any time in its discretion and without notice to any
Pledgor, to transfer to or to register in the name of the Administrative Agent
or any of its nominees any or all of the Pledged Shares or Pledged Membership
Interests.  In addition, the Administrative Agent shall have the right at any
time to exchange certificates or instruments representing or evidencing Pledged
Shares or Pledged Membership Interests for certificates or instruments of
smaller or larger denominations.


5.     REPRESENTATIONS AND WARRANTIES.  EACH PLEDGOR REPRESENTS AND WARRANTS TO
THE SECURED PARTIES AS FOLLOWS:


(A)           EACH PLEDGOR IS, AND AT THE TIME OF DELIVERY OF THE PLEDGED SHARES
AND PLEDGED MEMBERSHIP INTERESTS TO THE ADMINISTRATIVE AGENT PURSUANT TO SECTION
4 HEREOF WILL BE, THE SOLE HOLDER OF RECORD AND THE SOLE BENEFICIAL OWNER OF THE
PLEDGED COLLATERAL PLEDGED BY SUCH PLEDGOR, FREE AND CLEAR OF ANY LIEN THEREON
OR AFFECTING THE TITLE THERETO EXCEPT FOR PERMITTED ENCUMBRANCES.


(B)           ALL OF THE PLEDGED SHARES AND PLEDGED MEMBERSHIP INTERESTS HAVE
BEEN DULY AUTHORIZED, VALIDLY ISSUED AND ARE FULLY PAID AND NON-ASSESSABLE AND
ALL DOCUMENTARY, STAMP, OR OTHER TAXES OR FEES OWING IN CONNECTION WITH THE
ISSUANCE, TRANSFER AND/OR PLEDGE THEREOF HEREUNDER HAVE BEEN PAID AND WILL BE
HEREAFTER PAID BY EACH PLEDGOR AS SAME BECOMES DUE AND PAYABLE.


(C)           TO THE BEST OF THE KNOWLEDGE OF THE PLEDGOR AFTER DUE INQUIRY, NO
DISPUTE, COUNTERCLAIM OR DEFENSE EXISTS WITH RESPECT TO ALL OR ANY PART OF THE
PLEDGED COLLATERAL.


(D)           EACH PLEDGOR HAS THE REQUISITE CORPORATE AUTHORITY TO PLEDGE,
ASSIGN, TRANSFER, DELIVER, DEPOSIT AND SET OVER ITS PLEDGED COLLATERAL TO THE
ADMINISTRATIVE AGENT AS PROVIDED HEREIN.


(E)           THERE ARE NO RESTRICTIONS, OTHER THAN APPLICABLE LAWS AND
REGULATIONS AFFECTING THE OFFERING AND SALES OF SECURITIES GENERALLY, UPON THE
TRANSFER, HYPOTHECATION OR PLEDGE OF ANY OF THE PLEDGED COLLATERAL.


(F)            NONE OF THE PLEDGED SHARES OR PLEDGED MEMBERSHIP INTERESTS HAVE
BEEN ISSUED OR TRANSFERRED IN VIOLATION OF THE SECURITIES REGISTRATION,
SECURITIES DISCLOSURE OR SIMILAR LAWS OF ANY JURISDICTION TO WHICH SUCH ISSUANCE
OR TRANSFER MAY BE SUBJECT.


(G)           PART A OF SCHEDULE I HERETO LISTS THE AUTHORIZED SHARES OF COMMON
STOCK, THE PAR VALUE THEREOF AND THE NUMBER OF ISSUED AND OUTSTANDING SHARES OF
COMMON STOCK OF EACH ISSUER OF PLEDGED SHARES.  AS OF THE DATE HEREOF, (I) NO
SUBSCRIPTION, WARRANT, OPTION OR OTHER RIGHTS TO PURCHASE OR ACQUIRE ANY SHARES
OF ANY CLASS OF CAPITAL STOCK OF ANY ISSUER OF PLEDGED SHARES IS AUTHORIZED AND
OUTSTANDING, AND (II) THERE IS NO COMMITMENT BY ANY ISSUER OF PLEDGED SHARES TO
ISSUE ANY SUCH SHARES, WARRANTS, OPTIONS OR OTHER SUCH RIGHTS OR SECURITIES.

5


--------------------------------------------------------------------------------



(H)           PART B OF SCHEDULE I HERETO LISTS ALL OF THE ISSUED AND
OUTSTANDING MEMBERSHIP INTERESTS OF EACH ISSUER OF PLEDGED MEMBERSHIP
INTERESTS.  AS OF THE DATE HEREOF, (I) NO SUBSCRIPTION, WARRANT, OPTION OR OTHER
RIGHTS TO PURCHASE OR ACQUIRE ANY MEMBERSHIP INTERESTS OF ANY ISSUER OF PLEDGED
MEMBERSHIP INTERESTS IS AUTHORIZED AND OUTSTANDING, AND (II) THERE IS NO
COMMITMENT BY ANY ISSUER OF PLEDGED MEMBERSHIP INTERESTS TO ISSUE ANY SUCH
WARRANTS, OPTIONS OR OTHER SUCH RIGHTS OR SECURITIES.


(I)    SUBJECT TO THE LAST PARAGRAPH OF SECTION 1, THE PLEDGE BY EACH PLEDGOR OF
ITS PLEDGED COLLATERAL IS NOT IN CONTRAVENTION OF ANY LAW OR OF ANY AGREEMENT TO
WHICH SUCH PLEDGOR IS PARTY OR BY WHICH SUCH PLEDGOR IS OTHERWISE BOUND, AND NO
CONSENT, APPROVAL, AUTHORIZATION OR OTHER ORDER OF, OR OTHER ACTION BY, ANY
PERSON OR NOTICE TO OR FILING WITH, ANY PERSON IS REQUIRED (X) FOR THE PLEDGE BY
SUCH PLEDGOR OF THE PLEDGED COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT OR FOR
THE EXECUTION, DELIVERY OR PERFORMANCE OF THIS PLEDGE AGREEMENT BY SUCH PLEDGOR
OR (Y) FOR THE EXERCISE BY THE ADMINISTRATIVE AGENT OF THE VOTING OR OTHER
RIGHTS PROVIDED FOR IN THIS PLEDGE AGREEMENT OR THE REMEDIES IN RESPECT OF THE
PLEDGED COLLATERAL PURSUANT TO THIS PLEDGE AGREEMENT (EXCEPT AS MAY BE REQUIRED
IN CONNECTION WITH ANY DISPOSITION OF ANY PORTION OF THE PLEDGED COLLATERAL BY
LAWS AFFECTING THE OFFERING AND SALE OF SECURITIES GENERALLY).


(J)            THE PLEDGE, ASSIGNMENT AND DELIVERY OF THE PLEDGED COLLATERAL
TOGETHER WITH DULY EXECUTED, UNDATED INSTRUMENTS OF TRANSFER OR ASSIGNMENT
ENDORSED IN BLANK PURSUANT TO THIS PLEDGE AGREEMENT WILL CREATE A VALID FIRST
PRIORITY LIEN ON AND A FIRST PRIORITY PERFECTED SECURITY INTEREST IN THE PLEDGED
COLLATERAL AND THE PROCEEDS THEREOF, EXCEPT FOR PERMITTED ENCUMBRANCES, SECURING
THE PAYMENT OF THE SECURED OBLIGATIONS AND NO FILING OR OTHER ACTION IS
NECESSARY TO PERFECT OR PROTECT SUCH SECURITY INTEREST, EXCEPT THAT (I) THE
FILING OF A FINANCING STATEMENT, THE TAKING OF POSSESSION OR SOME OTHER ACTION
MAY BE REQUIRED UNDER SECTION 9-315 OF THE UNIFORM COMMERCIAL CODE AS IN EFFECT
IN THE STATE OF NEW YORK (THE “UCC”) TO PERFECT A SECURITY INTEREST IN CERTAIN
PROCEEDS OF THE PLEDGED COLLATERAL THAT DO NOT CONSTITUTE PLEDGED SHARES OR
OTHER SECURITIES OR INSTRUMENTS AND (II) THE FILING OF A FINANCING STATEMENT
UNDER SECTIONS 9-312 AND 9-314 OF THE UCC MAY BE REQUIRED TO PERFECT A SECURITY
INTEREST IN ANY PLEDGED COLLATERAL THAT CONSTITUTES “INVESTMENT PROPERTY” (OTHER
THAN THE PLEDGED SHARES) WITH RESPECT TO WHICH THE ADMINISTRATIVE AGENT DOES NOT
HAVE “CONTROL” (AS SUCH TERMS ARE DEFINED IN THE UCC).


(K)           ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED IN THE AMENDED
AND RESTATED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT
IN ALL MATERIAL RESPECTS, ARE INCORPORATED HEREIN BY THIS REFERENCE AND DEEMED
TO BE MADE HEREIN BY EACH PLEDGOR FOR PURPOSES OF THIS PLEDGE AGREEMENT.


(L)            EACH OF THE PLEDGED NOTES PURPORTED TO BE PLEDGED HEREUNDER IS
THE LEGAL, VALID AND BINDING OBLIGATION OF THE OBLIGOR THEREOF, ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS; EACH OF THE PLEDGED NOTES HAS BEEN DULY AUTHORIZED,
AUTHENTICATED OR ISSUED AND DELIVERED BY THE ISSUER THEREOF, AND NO SUCH ISSUER
IS IN DEFAULT THEREUNDER ON THE DATE HEREOF.  EXCEPT AS DISCLOSED ON SCHEDULE II
HERETO, NONE OF THE PLEDGED NOTES ARE SUBORDINATED IN RIGHT OF PAYMENT TO OTHER
INDEBTEDNESS (EXCEPT FOR THE SECURED OBLIGATIONS) OR SUBJECT TO THE TERMS OF AN
INDENTURE.

6


--------------------------------------------------------------------------------



(M)          THIS PLEDGE AGREEMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND
DELIVERED BY EACH PLEDGOR AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION
OF SUCH PLEDGOR ENFORCEABLE AGAINST SUCH PLEDGOR IN ACCORDANCE WITH ITS TERMS.

The representations and warranties set forth in this Section 5 shall survive the
execution and delivery of this Pledge Agreement.


6.     COVENANTS.  EACH PLEDGOR COVENANTS AND AGREES THAT FROM AND AFTER THE
DATE OF THIS PLEDGE AGREEMENT AND UNTIL THE PAYMENT AND PERFORMANCE IN FULL OF
ALL OF THE SECURED OBLIGATIONS OF SUCH PLEDGOR (OTHER THAN INDEMNITIES AND OTHER
SIMILAR CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS PLEDGE
AGREEMENT FOR WHICH NO CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT
CALCULABLE AT THE TIME OF TERMINATION AND THOSE OBLIGATIONS RELATING TO THE
HEDGING OBLIGATIONS):


(A)           SUCH PLEDGOR SHALL NOT SELL, ASSIGN, TRANSFER, PLEDGE OR OTHERWISE
ENCUMBER ANY OF ITS RIGHTS IN OR TO ITS PLEDGED COLLATERAL OR ANY UNPAID
DIVIDENDS OR OTHER DISTRIBUTIONS OR PAYMENTS WITH RESPECT THERETO EXCEPT
PURSUANT TO THIS PLEDGE AGREEMENT .


(B)           EXCEPT AS MAY BE PERMITTED BY THE AMENDED AND RESTATED CREDIT
AGREEMENT, SUCH PLEDGOR WILL NOT CAUSE OR PERMIT ANY ISSUER OF PLEDGED SHARES OR
PLEDGED MEMBERSHIP INTERESTS TO ISSUE OR GRANT ANY WARRANTS, STOCK OPTIONS OF
ANY NATURE OR OTHER INSTRUMENTS CONVERTIBLE INTO MEMBERSHIP INTERESTS OR SHARES
OF ANY CLASS OF CAPITAL STOCK OR ADDITIONAL MEMBERSHIP INTERESTS OR SHARES OF
CAPITAL STOCK OR SELL OR TRANSFER ANY MEMBERSHIP INTERESTS OR TREASURY STOCK,
SUBJECT TO THE FIDUCIARY DUTIES OF THE BOARD OF DIRECTORS (OR EQUIVALENT
PERSONS) OF SUCH ISSUER.


(C)           SUCH PLEDGOR WILL, AT ITS OWN COST AND EXPENSE, PROMPTLY EXECUTE,
ACKNOWLEDGE AND DELIVER ALL SUCH INSTRUMENTS AND TAKE ALL SUCH ACTION AS THE
ADMINISTRATIVE AGENT FROM TIME TO TIME MAY REASONABLY REQUEST IN ORDER TO
PERFECT AND PROTECT THE LIEN GRANTED OR PURPORTED TO BE GRANTED HEREBY OR TO
ENABLE THE ADMINISTRATIVE AGENT TO EXERCISE AND ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER WITH RESPECT TO THE PLEDGED COLLATERAL.


(D)           SUCH PLEDGOR HAS AND WILL, AT ITS OWN COST AND EXPENSE, DEFEND THE
TITLE TO ITS PLEDGED COLLATERAL AND THE LIENS OF THE ADMINISTRATIVE AGENT
THEREON AGAINST THE CLAIM OF ANY PERSON AND WILL MAINTAIN AND PRESERVE SUCH
LIENS.


(E)           SUCH PLEDGOR WILL PAY ALL TAXES, ASSESSMENTS AND CHARGES LEVIED,
ASSESSED OR IMPOSED UPON ITS PLEDGED COLLATERAL BEFORE THE SAME BECOME
DELINQUENT OR BECOME LIENS UPON ANY OF ITS PLEDGED COLLATERAL EXCEPT FOR
PERMITTED ENCUMBRANCES, EXCEPT WHERE THE SAME MAY BE CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS AND AS TO WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED.

7


--------------------------------------------------------------------------------



7.     ADJUSTMENTS AND DISTRIBUTIONS CONCERNING PLEDGED COLLATERAL.  SHOULD THE
PLEDGED COLLATERAL, OR ANY PART THEREOF, EVER BE CONVERTED IN ANY MANNER BY ANY
PLEDGOR INTO ANOTHER TYPE OF PROPERTY OR ANY MONEY OR OTHER PROCEEDS EVER BE
PAID OR DELIVERED TO ANY PLEDGOR AS A RESULT OF SUCH PLEDGOR’S RIGHTS IN THE
PLEDGED COLLATERAL, THEN IN ANY SUCH EVENT (EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 8 HEREOF), ALL SUCH PROPERTY, MONEY AND OTHER PROCEEDS SHALL PROMPTLY BE
AND BECOME PART OF THE PLEDGED COLLATERAL, AND EACH PLEDGOR COVENANTS AND AGREES
TO FORTHWITH PAY AND DELIVER ALL MONEY SO RECEIVED TO THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, AS PLEDGED COLLATERAL HEREUNDER IN
ACCORDANCE WITH THE PROVISIONS OF THE AMENDED AND RESTATED CREDIT AGREEMENT;
AND, IF THE ADMINISTRATIVE AGENT DEEMS IT REASONABLY NECESSARY AND SO REQUESTS,
TO PROPERLY ENDORSE, ASSIGN OR TRANSFER ANY AND ALL SUCH OTHER PROCEEDS TO THE
ADMINISTRATIVE AGENT AND TO DELIVER TO THE ADMINISTRATIVE AGENT ANY AND ALL SUCH
OTHER PROCEEDS WHICH REQUIRE PERFECTION BY POSSESSION UNDER THE UCC.  WITH
RESPECT TO ANY OF SUCH PROPERTY OF A KIND REQUIRING AN ADDITIONAL SECURITY
AGREEMENT, FINANCING STATEMENT OR OTHER WRITING TO PERFECT A SECURITY INTEREST
THEREIN IN FAVOR OF THE ADMINISTRATIVE AGENT, EACH PLEDGOR WILL FORTHWITH
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT, OR CAUSE TO BE EXECUTED AND
DELIVERED TO THE ADMINISTRATIVE AGENT, WHATEVER THE ADMINISTRATIVE AGENT SHALL
REASONABLY DEEM NECESSARY OR PROPER FOR SUCH PURPOSES.


8.     PLEDGORS’ RIGHTS; TERMINATION OF RIGHTS.


(A)           AS LONG AS NO EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING:


(I)            EACH PLEDGOR SHALL HAVE THE RIGHT, FROM TIME TO TIME, TO VOTE AND
GIVE CONSENTS WITH RESPECT TO ITS PLEDGED COLLATERAL OR ANY PART THEREOF FOR ALL
PURPOSES  PERMITTED BY THE AMENDED AND RESTATED CREDIT AGREEMENT OR ANY OTHER
LOAN DOCUMENTS; PROVIDED, THAT, WITHOUT LIMITATION OF THE FOREGOING, NO VOTE
SHALL BE CAST, AND NO CONSENT SHALL BE GIVEN OR ACTION TAKEN BY ANY PLEDGOR
WITHOUT THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT THAT WOULD
AUTHORIZE OR EFFECT (EXCEPT IF AND TO THE EXTENT EXPRESSLY PERMITTED BY THE
AMENDED AND RESTATED CREDIT AGREEMENT AND SUBJECT TO THE FIDUCIARY DUTIES OF THE
BOARD OF DIRECTORS (OR EQUIVALENT PERSONS) OF SUCH ISSUER): (A) THE DISSOLUTION
OR LIQUIDATION, IN WHOLE OR IN PART, OF ANY ISSUER OF THE PLEDGED COLLATERAL,
(B) THE CONSOLIDATION OR MERGER OF ANY ISSUER OF THE PLEDGED COLLATERAL WITH ANY
OTHER PERSON (OTHER THAN ANY PLEDGOR), (C) THE SALE, DISPOSITION OR ENCUMBRANCE
OF ANY PORTION OF THE ASSETS OF ANY ISSUER OF THE PLEDGED COLLATERAL OR ANY
BUSINESS OR DIVISION THEREOF, (D) ANY CHANGE IN THE AUTHORIZED NUMBER OF SHARES
OR MEMBERSHIP INTERESTS, THE STATED CAPITAL OR THE AUTHORIZED SHARES OR MEMBER
INTEREST CAPITAL OF ANY ISSUER OF THE PLEDGED COLLATERAL OR THE ISSUANCE OF ANY
ADDITIONAL SHARES OF CAPITAL STOCK OR MEMBERSHIP INTERESTS THEREOF, OR (E) THE
ALTERATION OF THE VOTING RIGHTS WITH RESPECT TO THE CAPITAL STOCK OR MEMBERSHIP
INTERESTS OF ANY ISSUER OF THE PLEDGED COLLATERAL;


(II)           EACH PLEDGOR SHALL BE ENTITLED, FROM TIME TO TIME, TO COLLECT AND
RECEIVE FOR ITS OWN USE ALL DIVIDENDS, DISTRIBUTIONS AND OTHER AMOUNTS PAID IN
RESPECT OF ITS PLEDGED COLLATERAL TO THE EXTENT NOT IN VIOLATION OF THE AMENDED
AND RESTATED CREDIT AGREEMENT OTHER THAN ANY AND ALL:  (A) DIVIDENDS PAID OR
PAYABLE OTHER THAN IN CASH IN RESPECT OF, AND INSTRUMENTS AND OTHER PROPERTY
RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF, OR IN EXCHANGE FOR,
ANY OF ITS PLEDGED COLLATERAL, (B) DIVIDENDS

8


--------------------------------------------------------------------------------



AND OTHER DISTRIBUTIONS PAID OR PAYABLE IN CASH IN RESPECT OF ANY OF ITS PLEDGED
COLLATERAL IN CONNECTION WITH A PARTIAL OR TOTAL LIQUIDATION, DISSOLUTION OR A
REDUCTION IN CAPITAL, CAPITAL SURPLUS OR PAID IN CAPITAL, AND (C) CASH PAID,
PAYABLE OR OTHERWISE DISTRIBUTED IN REDEMPTION OF, OR IN EXCHANGE FOR, ANY OF
ITS PLEDGED COLLATERAL; PROVIDED, THAT UNTIL ACTUALLY PAID ALL  RIGHTS TO SUCH
DIVIDENDS SHALL REMAIN SUBJECT TO THE LIEN CREATED BY THIS PLEDGE AGREEMENT.


(B)           ALL DIVIDENDS (OTHER THAN SUCH CASH DIVIDENDS AS ARE PERMITTED TO
BE PAID TO THE PLEDGORS IN ACCORDANCE WITH SECTION 8(A)(II) ABOVE) AND ALL OTHER
DISTRIBUTIONS IN RESPECT OF ANY OF THE PLEDGED SHARES, PLEDGED MEMBERSHIP
INTERESTS OR PLEDGED NOTES, WHENEVER PAID OR MADE, SHALL BE DELIVERED TO THE
ADMINISTRATIVE AGENT TO HOLD AS PLEDGED COLLATERAL AND SHALL, IF RECEIVED BY ANY
PLEDGOR, BE RECEIVED IN TRUST FOR THE BENEFIT OF THE ADMINISTRATIVE AGENT, BE
SEGREGATED FROM THE OTHER PROPERTY OR FUNDS OF SUCH PLEDGOR, AND BE FORTHWITH
DELIVERED PROMPTLY TO THE ADMINISTRATIVE AGENT AS PLEDGED COLLATERAL OF SUCH
PLEDGOR IN THE SAME FORM AS SO RECEIVED (WITH ANY NECESSARY ENDORSEMENT OR
ASSIGNMENT).


(C)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUATION THEREOF, ALL OF PLEDGORS’ RIGHTS TO EXERCISE VOTING AND OTHER
CONSENSUAL RIGHTS PURSUANT TO SECTION 8(A)(I) HEREOF AND ALL OF PLEDGORS’ RIGHTS
TO RECEIVE ANY CASH DIVIDENDS AND DISTRIBUTIONS PURSUANT TO SECTION 8(A)(II)
HEREOF SHALL CEASE AND ALL SUCH RIGHTS SHALL THEREUPON BECOME VESTED IN THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, WHO SHALL HAVE THE
SOLE AND EXCLUSIVE RIGHT TO EXERCISE THE VOTING AND OTHER CONSENSUAL RIGHTS
WHICH THE PLEDGORS WOULD OTHERWISE BE AUTHORIZED TO EXERCISE PURSUANT TO SECTION
8(A)(I) HEREOF AND TO RECEIVE AND RETAIN THE DIVIDENDS AND DISTRIBUTIONS WHICH
THE PLEDGORS WOULD OTHERWISE BE AUTHORIZED TO RECEIVE AND RETAIN PURSUANT TO
SECTION 8(A)(II) HEREOF.  UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING
THE CONTINUATION THEREOF, EACH PLEDGOR SHALL PAY OVER TO THE ADMINISTRATIVE
AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, ANY DIVIDENDS RECEIVED BY SUCH
PLEDGOR WITH RESPECT TO ITS PLEDGED COLLATERAL AND ANY AND ALL MONEY AND OTHER
PROPERTY PAID OVER TO OR RECEIVED BY THE ADMINISTRATIVE AGENT SHALL BE RETAINED
BY THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED PARTIES, AS PLEDGED
COLLATERAL HEREUNDER AND SHALL BE APPLIED IN ACCORDANCE WITH THE TERMS OF THE
AMENDED AND RESTATED CREDIT AGREEMENT.


9.     DEFAULT.  THE PLEDGORS SHALL BE IN DEFAULT UNDER THIS PLEDGE AGREEMENT
UPON THE OCCURENCE OF ANY OF THE FOLLOWING EVENTS OR CONDITIONS (HEREINAFTER
REFERRED TO AS AN “EVENT OF DEFAULT”):

(i)            The occurrence of an Event of Default as defined in the Amended
and Restated Credit Agreement;

(ii)           The filing of any financing statement with regard to the Pledged
Collateral, other than relating to or permitted by this Pledge Agreement, or the
attachment of any additional Lien or security interest to any portion of the
Pledged Collateral, for the benefit of any Person other than the Administrative
Agent; and

(iii)          Failure of any Pledgor to observe any of its respective covenants
set forth in this Pledge Agreement.

9


--------------------------------------------------------------------------------



10.  REMEDIES UPON AN EVENT OF DEFAULT.


(A)           UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND DURING THE
CONTINUATION THEREOF, THE ADMINISTRATIVE AGENT MAY EXERCISE ALL RIGHTS OF A
SECURED PARTY UNDER THE UCC (WHETHER OR NOT THE UCC APPLIES TO THE AFFECTED
COLLATERAL).  IN ADDITION, THE ADMINISTRATIVE AGENT IS HEREBY AUTHORIZED AND
EMPOWERED TO  TRANSFER AND REGISTER IN ITS NAME OR IN THE NAME OF ITS NOMINEE
THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, EXERCISE THE VOTING RIGHTS WITH
RESPECT THERETO, COLLECT AND RECEIVE ALL CASH DIVIDENDS AND OTHER DISTRIBUTIONS
MADE THEREON, SELL IN ONE OR MORE SALES AFTER TEN (10) DAYS’ NOTICE OF THE TIME
AND PLACE OF ANY PUBLIC SALE OR OF THE TIME AFTER WHICH A PRIVATE SALE IS TO
TAKE PLACE (WHICH NOTICE EACH PLEDGOR AGREES IS COMMERCIALLY REASONABLE), BUT
WITHOUT ANY PREVIOUS NOTICE OR ADVERTISEMENT, THE WHOLE OR ANY PART OF THE
PLEDGED COLLATERAL AND OTHERWISE ACT WITH RESPECT TO THE PLEDGED COLLATERAL AS
THOUGH THE ADMINISTRATIVE AGENT WAS THE LEGAL AND RECORD OWNER THEREOF.  EACH
PLEDGOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE ADMINISTRATIVE AGENT,
FOR THE BENEFIT OF THE SECURED PARTIES, AS THE PROXY AND ATTORNEY-IN-FACT OF
SUCH PLEDGOR WITH RESPECT TO THE PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO EXERCISE ANY OF THE RIGHTS PROVIDED IN THE PRECEDING SENTENCE;
PROVIDED, THAT THE ADMINISTRATIVE AGENT SHALL NOT HAVE ANY DUTY TO EXERCISE ANY
SUCH RIGHT OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY FAILURE TO DO
SO OR FOR ANY DELAY IN DOING SO.  ANY SALE SHALL BE MADE AT A PUBLIC OR PRIVATE
SALE AT THE ADMINISTRATIVE AGENT’S OFFICES OR ELSEWHERE TO BE NAMED IN THE
NOTICE OF SALE, EITHER FOR CASH OR UPON CREDIT OR FOR FUTURE DELIVERY AT SUCH
PRICE AS THE ADMINISTRATIVE AGENT MAY DEEM FAIR, AND ANY SECURED PARTY MAY BE
THE PURCHASER OF THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL SO SOLD AND
HOLD THE SAME THEREAFTER IN ITS OWN RIGHT FREE FROM ANY CLAIM OF ANY PLEDGOR OR
ANY RIGHT OF REDEMPTION, WHICH EACH PLEDGOR HEREBY WAIVES TO THE EXTENT
PERMITTED BY APPLICABLE LAW.  EACH SALE SHALL BE MADE TO THE HIGHEST BIDDER, BUT
THE ADMINISTRATIVE AGENT RESERVES THE RIGHT TO REJECT ANY AND ALL BIDS AT SUCH
SALE WHICH, IN ITS DISCRETION, IT SHALL DEEM INADEQUATE.  DEMANDS OF
PERFORMANCE, EXCEPT AS OTHERWISE HEREIN SPECIFICALLY PROVIDED FOR, NOTICES OF
SALE, ADVERTISEMENTS AND THE PRESENCE OF PROPERTY AT SALE ARE HEREBY WAIVED AND
ANY SALE HEREUNDER MAY BE CONDUCTED BY AN AUCTIONEER OR ANY OFFICER OR AGENT OF
THE ADMINISTRATIVE AGENT.


(B)           IF, AT THE ORIGINAL TIME OR TIMES APPOINTED FOR THE SALE OF THE
WHOLE OR ANY PART OF THE PLEDGED COLLATERAL, THE HIGHEST BID, IF THERE BE BUT
ONE SALE, SHALL BE INADEQUATE TO DISCHARGE IN FULL ALL THE SECURED OBLIGATIONS,
OR IF THE PLEDGED COLLATERAL BE OFFERED FOR SALE IN LOTS, IF AT ANY OF SUCH
SALES, THE HIGHEST BID FOR THE LOT OFFERED FOR SALE WOULD INDICATE TO THE
ADMINISTRATIVE AGENT, IN ITS DISCRETION, THE UNLIKELIHOOD OF THE PROCEEDS OF THE
SALES OF THE WHOLE OF THE PLEDGED COLLATERAL BEING SUFFICIENT TO DISCHARGE ALL
THE SECURED OBLIGATIONS, THE ADMINISTRATIVE AGENT MAY, ON ONE OR MORE OCCASIONS
AND IN ITS DISCRETION, POSTPONE ANY OF SAID SALES BY PUBLIC ANNOUNCEMENT AT THE
TIME OF SALE OR THE TIME OF PREVIOUS POSTPONEMENT OF SALE, AND NO OTHER NOTICE
OF SUCH POSTPONEMENT OR POSTPONEMENTS OF SALE NEED BE GIVEN, ANY OTHER NOTICE
BEING HEREBY WAIVED; PROVIDED, THAT ANY SALE OR SALES MADE AFTER SUCH
POSTPONEMENT SHALL BE AFTER TEN (10) DAYS’ NOTICE FROM THE ADMINISTRATIVE AGENT
TO ANY SUCH PLEDGOR.

10


--------------------------------------------------------------------------------



(C)           IF, AT ANY TIME THAT THE ADMINISTRATIVE AGENT SHALL DETERMINE TO
EXERCISE ITS RIGHTS TO SELL THE WHOLE OR ANY PART OF THE PLEDGED COLLATERAL
HEREUNDER, SUCH PLEDGED COLLATERAL OR THE PART THEREOF TO BE SOLD SHALL NOT, FOR
ANY REASON WHATSOEVER, BE EFFECTIVELY REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED (THE “ACT”), THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION
(SUBJECT ONLY TO APPLICABLE REQUIREMENTS OF LAW), SELL SUCH PLEDGED COLLATERAL
OR PART THEREOF BY PRIVATE SALE IN SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS
THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY, BUT SUBJECT TO THE OTHER
REQUIREMENTS OF THIS SECTION 9, AND SHALL NOT BE REQUIRED TO EFFECT SUCH
REGISTRATION OR TO CAUSE THE SAME TO BE EFFECTED.  WITHOUT LIMITING THE
GENERALITY OF THE FOREGOING, IN ANY SUCH EVENT THE ADMINISTRATIVE AGENT IN ITS
DISCRETION (I) MAY, IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS, PROCEED TO
MAKE SUCH PRIVATE SALE NOTWITHSTANDING THAT A REGISTRATION STATEMENT FOR THE
PURPOSE OF REGISTERING SUCH PLEDGED COLLATERAL OR PART THEREOF COULD BE OR SHALL
HAVE BEEN FILED UNDER SAID ACT (OR SIMILAR STATUTE), (II) MAY APPROACH AND
NEGOTIATE WITH A SINGLE POSSIBLE PURCHASER TO EFFECT SUCH SALE, (III) MAY
RESTRICT SUCH SALE TO A PURCHASER WHO WILL REPRESENT AND AGREE THAT SUCH
PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW
TO THE DISTRIBUTION OR SALE OF SUCH PLEDGED COLLATERAL OR PART THEREOF, AND (IV)
MAY PLACE ALL OR ANY PART OF THE PLEDGED COLLATERAL WITH AN INVESTMENT BANKING
FIRM FOR PRIVATE PLACEMENT, WHICH FIRM SHALL BE ENTITLED TO PURCHASE ALL OR ANY
PART OF THE PLEDGED COLLATERAL FOR ITS OWN ACCOUNT.  IF ANY OF THE PLEDGED
COLLATERAL SHALL NOT BE FREELY DISTRIBUTABLE TO THE PUBLIC WITHOUT REGISTRATION
UNDER THE ACT (OR SIMILAR STATUTE), THEN THE ADMINISTRATIVE AGENT SHALL NOT BE
REQUIRED TO EFFECT SUCH REGISTRATION OR CAUSE THE SAME TO BE EFFECTED BUT, IN
ITS DISCRETION (SUBJECT TO APPLICABLE REQUIREMENTS OF LAW), MAY REQUIRE THAT ANY
SALE HEREUNDER (INCLUDING A SALE AT AUCTION) BE CONDUCTED SUBJECT TO
RESTRICTIONS (I) AS TO THE FINANCIAL SOPHISTICATION AND ABILITY OF ANY PERSON
PERMITTED TO BID OR PURCHASE AT ANY SUCH SALE, (II) AS TO THE CONTENT OF LEGENDS
TO BE PLACED UPON ANY CERTIFICATES REPRESENTING THE PLEDGED COLLATERAL SOLD IN
SUCH SALE, INCLUDING RESTRICTIONS ON FUTURE TRANSFER THEREOF, (III) AS TO THE
REPRESENTATIONS REQUIRED TO BE MADE BY EACH PERSON BIDDING OR PURCHASING AT SUCH
SALE RELATING TO THAT PERSON’S ACCESS TO FINANCIAL INFORMATION ABOUT ANY PLEDGOR
OR ANY OF ITS SUBSIDIARIES SO SOLD AND SUCH PERSON’S INTENTIONS AS TO THE
HOLDING OF THE PLEDGED COLLATERAL SO SOLD FOR INVESTMENT, FOR ITS OWN ACCOUNT,
AND NOT WITH A VIEW TO THE DISTRIBUTION THEREOF, AND (IV) AS TO SUCH OTHER
MATTERS AS THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, DEEM NECESSARY IN
ORDER THAT SUCH SALE (NOTWITHSTANDING ANY FAILURE SO TO REGISTER) MAY BE
EFFECTED IN COMPLIANCE WITH THE UCC AND OTHER LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS AND THE ACT AND ALL APPLICABLE STATE SECURITIES LAWS.


(D)           EACH PLEDGOR ACKNOWLEDGES THAT, NOTWITHSTANDING THE LEGAL
AVAILABILITY OF A PRIVATE SALE OR A SALE SUBJECT TO THE RESTRICTIONS DESCRIBED
ABOVE IN PARAGRAPH (C), THE ADMINISTRATIVE AGENT MAY, IN ITS DISCRETION, ELECT
TO REGISTER ANY OR ALL THE PLEDGED COLLATERAL UNDER THE ACT (OR ANY APPLICABLE
STATE SECURITIES LAW).  EACH PLEDGOR, HOWEVER, RECOGNIZES THAT THE
ADMINISTRATIVE AGENT MAY BE UNABLE TO EFFECT A PUBLIC SALE OF ANY OR ALL THE
PLEDGED COLLATERAL AND MAY BE COMPELLED TO RESORT TO ONE OR MORE PRIVATE SALES
THEREOF.  EACH PLEDGOR ALSO ACKNOWLEDGES THAT ANY SUCH PRIVATE SALE MAY RESULT
IN PRICES AND OTHER TERMS LESS FAVORABLE TO THE SELLER THAN IF SUCH SALE WERE A
PUBLIC SALE AND, NOTWITHSTANDING SUCH CIRCUMSTANCES, AGREES THAT ANY SUCH
PRIVATE SALE SHALL BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE
MANNER.  THE ADMINISTRATIVE AGENT SHALL BE UNDER NO OBLIGATION TO DELAY A SALE
OF ANY OF THE PLEDGED COLLATERAL FOR THE PERIOD OF TIME NECESSARY TO PERMIT THE
REGISTRANT TO REGISTER SUCH SECURITIES FOR PUBLIC SALE UNDER THE ACT, OR UNDER
APPLICABLE STATE SECURITIES LAWS, EVEN IF EACH PLEDGOR WOULD AGREE TO DO SO.

11


--------------------------------------------------------------------------------



(E)           ANY CASH HELD BY THE ADMINISTRATIVE AGENT AS PLEDGED COLLATERAL
AND ALL CASH PROCEEDS RECEIVED BY THE ADMINISTRATIVE AGENT IN RESPECT OF ANY
SALE OF, COLLECTION FROM, OR OTHER REALIZATION UPON ALL OR ANY PART OF THE
PLEDGED COLLATERAL MAY, IN THE REASONABLE DISCRETION OF THE ADMINISTRATIVE
AGENT, BE HELD BY THE ADMINISTRATIVE AGENT AS COLLATERAL FOR, AND/OR THEN OR AT
ANY TIME THEREAFTER BE APPLIED (AFTER PAYMENT OF ANY AMOUNTS PAYABLE TO THE
ADMINISTRATIVE AGENT PURSUANT TO SECTION 12 HEREOF) IN WHOLE OR IN PART BY THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES IN THEIR INDIVIDUAL
AND VARIOUS AGENCY CAPACITIES AND ANY OTHER HOLDER OF ANY SECURED OBLIGATIONS
AGAINST, ALL OR ANY PART OF THE SECURED OBLIGATIONS IN ACCORDANCE WITH THE TERMS
HEREOF.  ANY SURPLUS OF SUCH CASH OR CASH PROCEEDS HELD BY THE ADMINISTRATIVE
AGENT AND REMAINING AFTER PAYMENT IN FULL OF ALL THE SECURED OBLIGATIONS SHALL
BE PAID OVER TO THE PLEDGORS OR TO WHOMSOEVER MAY BE LAWFULLY ENTITLED TO
RECEIVE SUCH SURPLUS.


(F)            EACH PLEDGOR AGREES THAT FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT IT WILL NOT AT ANY TIME PLEAD, CLAIM OR TAKE
THE BENEFIT OF ANY APPRAISAL, VALUATION, STAY, EXTENSION, MORATORIUM OR
REDEMPTION LAW NOW OR HEREAFTER IN FORCE IN ORDER TO PREVENT OR DELAY THE
ENFORCEMENT OF THIS PLEDGE AGREEMENT, OR THE ABSOLUTE SALE OF THE WHOLE OR ANY
PART OF THE PLEDGED COLLATERAL OR THE POSSESSION THEREOF BY ANY PURCHASER AT ANY
SALE HEREUNDER, AND EACH PLEDGOR WAIVES THE BENEFIT OF ALL SUCH LAWS TO THE
EXTENT IT LAWFULLY MAY DO SO.  EACH PLEDGOR AGREES THAT IT WILL NOT INTERFERE
WITH ANY RIGHT, POWER AND REMEDY OF THE ADMINISTRATIVE AGENT PROVIDED FOR IN
THIS PLEDGE AGREEMENT OR NOW OR HEREAFTER EXISTING AT LAW OR IN EQUITY OR BY
STATUTE OR OTHERWISE, OR THE EXERCISE OR BEGINNING OF THE EXERCISE BY THE
ADMINISTRATIVE AGENT OF ANY ONE OR MORE OF SUCH RIGHTS, POWERS, OR REMEDIES.  NO
FAILURE OR DELAY ON THE PART OF THE ADMINISTRATIVE AGENT TO EXERCISE ANY SUCH
RIGHT, POWER OR REMEDY AND NO NOTICE OR DEMAND WHICH MAY BE GIVEN TO OR MADE
UPON ANY PLEDGOR BY THE ADMINISTRATIVE AGENT WITH RESPECT TO ANY SUCH REMEDIES
SHALL OPERATE AS A WAIVER THEREOF, OR LIMIT OR IMPAIR THE ADMINISTRATIVE AGENT’S
RIGHT TO TAKE ANY ACTION OR TO EXERCISE ANY POWER OR REMEDY HEREUNDER, WITHOUT
NOTICE OR DEMAND, OR PREJUDICE ITS RIGHTS AS AGAINST ANY PLEDGOR IN ANY
RESPECT.  EXCEPT FOR GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, EACH PLEDGOR WAIVES
ALL CLAIMS, DAMAGES AND DEMANDS AGAINST THE ADMINISTRATIVE AGENT ARISING OUT OF
THE REPOSSESSION, RETENTION OR SALE OF THE PLEDGED COLLATERAL.


11.  POWER OF ATTORNEY.  EACH PLEDGOR APPOINTS THE ADMINISTRATIVE AGENT, OR ANY
OTHER PERSON WHOM THE ADMINISTRATIVE AGENT MAY DESIGNATE, AS EACH PLEDGOR’S TRUE
AND LAWFUL ATTORNEY-IN-FACT, WITH, UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, POWER TO ENDORSE EACH  PLEDGOR’S NAME ON ANY
CHECKS, NOTES, ACCEPTANCES, MONEY ORDERS, DRAFTS OR OTHER FORM OF PAYMENT OR
SECURITY REPRESENTING A PORTION OF THE PLEDGED COLLATERAL THAT MAY COME INTO THE
ADMINISTRATIVE AGENT’S POSSESSION AND TO DO ALL THINGS  NECESSARY TO CARRY OUT
THE TERMS OF THIS PLEDGE AGREEMENT.  EACH PLEDGOR RATIFIES AND APPROVES ALL SUCH
ACTS OF SUCH ATTORNEY-IN-FACT.   EXCEPT GROSS NEGLIGENCE OR WILLFUL MISCONDUCT,
NEITHER THE ADMINISTRATIVE AGENT NOR ANY OTHER PERSON DESIGNATED BY THE
ADMINISTRATIVE AGENT AS ATTORNEY-IN-FACT HEREUNDER WILL BE LIABLE FOR ANY ACTS
OR OMISSIONS, NOR FOR ANY ERRORS OF JUDGMENT OR MISTAKES OF FACT OR LAW.  THIS
POWER, COUPLED WITH AN INTEREST, IS IRREVOCABLE UNTIL THE PAYMENT IN FULL OF ALL
SECURED OBLIGATIONS OF EACH PLEDGOR (OTHER THAN INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS PLEDGE AGREEMENT FOR
WHICH NO CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE
TIME OF TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS).

12


--------------------------------------------------------------------------------



12.  ADMINISTRATIVE AGENT’S RIGHT TO TAKE ACTION.  IN THE EVENT THAT ANY PLEDGOR
FAILS OR REFUSES  PROMPTLY TO PERFORM ANY OF ITS OBLIGATIONS SET FORTH HEREIN,
INCLUDING, WITHOUT LIMITATION, ITS OBLIGATION PURSUANT TO SECTION 6(E) HEREOF TO
PAY TAXES, ASSESSMENTS AND OTHER CHARGES LEVIED, ASSESSED OR IMPOSED ON THE
PLEDGED COLLATERAL, OR OTHERWISE FAILS OR REFUSES TO PAY ANY AMOUNT NECESSARY
FOR THE PRESERVATION AND PROTECTION OF THE PLEDGED COLLATERAL, THE
ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT, WITHOUT OBLIGATION, BY NOTICE TO THE
PLEDGORS, TO DO ALL THINGS IT DEEMS NECESSARY TO DISCHARGE THE SAME (INCLUDING,
WITHOUT LIMITATION, TO PAY ANY SUCH TAXES, ASSESSMENTS, CHARGES OR OTHER SUMS,
TOGETHER WITH INTEREST AND PENALTIES THEREON) AND ANY SUMS PAID BY THE
ADMINISTRATIVE AGENT, OR THE COST THEREOF, INCLUDING, WITHOUT LIMITATION,
REASONABLE ATTORNEYS’ FEES, SHALL BE REIMBURSED BY THE PLEDGORS, TO THE
ADMINISTRATIVE AGENT ON DEMAND AND, UNTIL SO REIMBURSED, SHALL BEAR INTEREST AT
THE HIGHEST RATE CHARGEABLE IN ACCORDANCE WITH THE CONDITIONS UNDER SECTION
2.12(C) OF THE AMENDED AND RESTATED CREDIT AGREEMENT.


13.  EXPENSES.  THE PLEDGORS SHALL, JOINTLY AND SEVERALLY, PAY (I) ALL
REASONABLE COSTS, EXPENSES, TAXES AND FEES INCURRED BY THE ADMINISTRATIVE AGENT
IN CONNECTION WITH THE NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF THIS
PLEDGE AGREEMENT AND ALL CERTIFICATES, OPINIONS AND OTHER DOCUMENTS RELATING TO
THESE TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE REASONABLE DISBURSEMENTS
AND PROFESSIONAL FEES OF HUNTON AND WILLIAMS, COUNSEL TO THE ADMINISTRATIVE
AGENT, IN ALL CASES WHETHER OR NOT THE TRANSACTION CONTEMPLATED HEREBY SHALL BE
CONSUMMATED; (II) ALL COSTS, EXPENSES, TAXES AND FEES INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PERFECTION, REGISTRATION,
MAINTENANCE, ADMINISTRATION, CUSTODY AND PRESERVATION OF THE PLEDGED COLLATERAL,
INCLUDING, WITHOUT LIMITATION, WITH RESPECT TO ANY AND ALL PRESENT AND FUTURE
STAMP, INTANGIBLE OR OTHER TAXES IN CONNECTION WITH THIS PLEDGE AGREEMENT AND
ALL OTHER DOCUMENTS EXECUTED OR DELIVERED IN CONNECTION HEREWITH, AND RELATING
TO RELEASES AND CONSENTS; AND (III) ALL COSTS, EXPENSES, TAXES AND FEES INCURRED
BY ANY OF THE SECURED PARTIES IN CONNECTION WITH OR AFTER THE OCCURRENCE OF ANY
EVENT OF DEFAULT, INCLUDING, WITHOUT LIMITATION, IN CONNECTION WITH (A) THE
NEGOTIATION, PREPARATION, EXECUTION AND DELIVERY OF ANY WAIVER, AMENDMENT OR
CONSENT BY THE SECURED PARTIES, (B) THE NEGOTIATION OF ANY RESTRUCTURING OR
WORKOUT TRANSACTION, AND THE PREPARATION, EXECUTION AND DELIVERY OF ANY
DOCUMENTS PREPARED IN CONNECTION THEREWITH, AND (C) ENFORCEMENT OR FORECLOSURE
WITH RESPECT TO THIS PLEDGE AGREEMENT, IN ALL SUCH CASES SUCH COSTS, EXPENSES,
TAXES AND FEES SHALL INCLUDE, WITHOUT LIMITATION, THE REASONABLE DISBURSEMENTS
AND REASONABLE PROFESSIONAL FEES ACTUALLY INCURRED OF COUNSEL TO ANY SECURED
PARTY.  TO THE EXTENT THAT ANY SUCH FEES AND EXPENSES ARE SUBJECT TO VALUE ADDED
TAXES, SUCH TAXES WILL BE PAID BY THE PLEDGORS.  TO THE EXTENT REIMBURSEMENT IS
SOUGHT PURSUANT TO THIS SECTION 13 OR ANY OTHER DOCUMENT EXECUTED PURSUANT
HERETO, THE SECURED PARTIES SHALL SUBMIT TO THE PLEDGORS A STATEMENT OF EXPENSES
TO BE PAID BY THE PLEDGORS.  SUCH EXPENSES SHALL BE DUE AND PAYABLE WITHIN
THIRTY (30) DAYS OF THE DATE OF THE ORIGINAL STATEMENT TO THE EXTENT THAT SUCH
SECURED PARTY IS ENTITLED TO SUCH REIMBURSEMENT.


14.  INDEMNITY.  THE PLEDGORS, JOINTLY AND SEVERALLY, WILL INDEMNIFY AND HOLD
HARMLESS EACH OF THE SECURED PARTIES AND EACH OF THEIR RESPECTIVE EMPLOYEES,
REPRESENTATIVES, OFFICERS AND DIRECTORS FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITIES, INVESTIGATIONS, LOSSES, DAMAGES, ACTIONS, AND DEMANDS BY ANY PARTY
AGAINST THE SECURED PARTIES OR ANY OF THEM RESULTING FROM ANY BREACH OR ALLEGED
BREACH BY ANY PLEDGOR OF ANY REPRESENTATION OR WARRANTY MADE HEREUNDER, OR
OTHERWISE ARISING OUT OF THIS PLEDGE AGREEMENT, UNLESS, WITH RESPECT TO ANY OF
THE

13


--------------------------------------------------------------------------------


above, any of the Secured Parties are finally judicially determined to have (a)
acted or failed to act with gross negligence or willful misconduct or (b)
materially breached such Secured Party’s obligations hereunder following a good
faith, bona fide claim being brought by Pledgor.  This Section 14 shall survive
termination of this Pledge Agreement.


15.  LIMITATION ON THE ADMINISTRATIVE AGENT’S DUTY IN RESPECT OF PLEDGED
COLLATERAL. THE ADMINISTRATIVE AGENT SHALL USE REASONABLE CARE WITH RESPECT TO
THE PLEDGED COLLATERAL IN ITS POSSESSION OR UNDER ITS CONTROL. THE POWERS
CONFERRED ON THE ADMINISTRATIVE AGENT HEREUNDER ARE SOLELY TO PROTECT ITS
INTEREST IN THE PLEDGED COLLATERAL AND SHALL NOT IMPOSE ANY DUTY UPON IT TO
EXERCISE ANY SUCH POWERS. EXCEPT FOR THE SAFE CUSTODY OF ANY PLEDGED COLLATERAL
IN ITS POSSESSION AND THE ACCOUNTING FOR MONEYS ACTUALLY RECEIVED BY IT
HEREUNDER, THE ADMINISTRATIVE AGENT SHALL HAVE NO DUTY AS TO ANY PLEDGED
COLLATERAL OR ANY INCOME THEREON, AS TO ASCERTAINING OR TAKING ACTION WITH
RESPECT TO CALLS, CONVERSIONS, EXCHANGES, MATURITIES, TENDERS OR OTHER MATTERS
RELATIVE TO ANY PLEDGED COLLATERAL, WHETHER OR NOT THE ADMINISTRATIVE AGENT, OR
ANY OTHER SECURED PARTY HAS OR IS DEEMED TO HAVE KNOWLEDGE OF SUCH MATTERS, OR
AS TO THE TAKING OF ANY NECESSARY STEPS TO PRESERVE RIGHTS AGAINST ANY PARTIES
OR ANY OTHER RIGHTS PERTAINING TO ANY PLEDGED COLLATERAL.  THE ADMINISTRATIVE
AGENT SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE CUSTODY AND
PRESERVATION OF ANY PLEDGED COLLATERAL IN ITS POSSESSION IF SUCH PLEDGED
COLLATERAL IS ACCORDED TREATMENT SUBSTANTIALLY EQUAL TO THAT WHICH THE
ADMINISTRATIVE AGENT ACCORDS ITS OWN PROPERTY.


16.  SECURITY INTEREST ABSOLUTE.  ALL RIGHTS OF THE ADMINISTRATIVE AGENT AND
SECURITY INTERESTS HEREUNDER, AND ALL OBLIGATIONS OF EACH PLEDGOR HEREUNDER, TO
THE EXTENT PERMITTED BY LAW, SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE
OF:


(A)           ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE LOAN DOCUMENTS;


(B)           ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY
OTHER TERM OF, ALL OR ANY OF THE SECURED OBLIGATIONS, OR ANY OTHER AMENDMENT OR
WAIVER OF OR ANY CONSENT TO ANY DEPARTURE FROM THE LOAN DOCUMENTS INCLUDING,
WITHOUT LIMITATION, ANY INCREASE IN THE SECURED OBLIGATIONS RESULTING FROM THE
EXTENSION OF ADDITIONAL CREDIT TO ANY PLEDGOR OR ANY OF ITS SUBSIDIARIES OR
OTHERWISE;


(C)           ANY TAKING, EXCHANGE, RELEASE OR NON-PERFECTION OF ANY OTHER
COLLATERAL, OR ANY TAKING, RELEASE OR AMENDMENT OR WAIVER OF OR CONSENT TO
DEPARTURE FROM ANY GUARANTY, FOR ALL OR ANY OF THE SECURED OBLIGATIONS;


(D)           ANY MANNER OF APPLICATION OF COLLATERAL, OR PROCEEDS THEREOF, TO
ALL OR ANY OF THE SECURED OBLIGATIONS, OR ANY MANNER OF SALE OR OTHER
DISPOSITION OF ANY COLLATERAL FOR ALL OR ANY PART OF THE SECURED OBLIGATIONS OR
ANY OTHER ASSETS OF ANY PLEDGOR OR ANY OF ITS SUBSIDIARIES;


(E)           ANY CHANGE, RESTRUCTURING OR TERMINATION OF THE CORPORATE
STRUCTURE OR EXISTENCE OF ANY PLEDGOR OR ANY OF ITS SUBSIDIARIES; OR


(F)            ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, ANY PLEDGOR OR A THIRD PARTY PLEDGOR.

14


--------------------------------------------------------------------------------



17.  REINSTATEMENT.  THIS PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT
AND CONTINUE TO BE EFFECTIVE SHOULD ANY PETITION BE FILED BY OR AGAINST ANY
PLEDGOR FOR LIQUIDATION OR REORGANIZATION, SHOULD ANY PLEDGOR BECOME INSOLVENT
OR MAKE AN ASSIGNMENT FOR THE BENEFIT OF ANY CREDITOR OR CREDITORS OR SHOULD A
RECEIVER OR TRUSTEE BE APPOINTED FOR ALL OR ANY SIGNIFICANT PART OF ANY
PLEDGOR’S ASSETS, AND SHALL CONTINUE TO BE EFFECTIVE OR BE REINSTATED, AS THE
CASE MAY BE, IF AT ANY TIME PAYMENT AND PERFORMANCE OF THE SECURED OBLIGATIONS,
OR ANY PART THEREOF, IS, PURSUANT TO APPLICABLE LAW, RESCINDED OR REDUCED IN
AMOUNT, OR MUST OTHERWISE BE RESTORED OR RETURNED BY ANY OBLIGEE OF THE SECURED
OBLIGATIONS, WHETHER AS A “VOIDABLE PREFERENCE,” “FRAUDULENT CONVEYANCE,”
“FRAUDULENT TRANSFER” OR OTHERWISE, ALL AS THOUGH SUCH PAYMENT OR PERFORMANCE
HAD NOT BEEN MADE.  IN THE EVENT THAT ANY PAYMENT, OR ANY PART THEREOF, IS
RESCINDED, REDUCED, RESTORED OR RETURNED, THE SECURED OBLIGATIONS SHALL BE
REINSTATED AND DEEMED REDUCED ONLY BY SUCH AMOUNT PAID AND NOT SO RESCINDED,
REDUCED, RESTORED OR RETURNED.


18.  SUCCESSORS AND ASSIGNS.  THIS PLEDGE AGREEMENT AND ALL OBLIGATIONS OF EACH
PLEDGOR HEREUNDER SHALL BE BINDING UPON THE SUCCESSORS AND ASSIGNS OF SUCH
PLEDGOR (INCLUDING ANY DEBTOR-IN-POSSESSION ON BEHALF OF SUCH PLEDGOR) AND
SHALL, TOGETHER WITH THE RIGHTS AND REMEDIES OF THE ADMINISTRATIVE AGENT, FOR
THE BENEFIT OF THE SECURED PARTIES, HEREUNDER, INURE TO THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE OTHER SECURED PARTIES, ALL FUTURE HOLDERS OF ANY
INSTRUMENT EVIDENCING ANY OF THE SECURED OBLIGATIONS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS.  NO SALES OF PARTICIPATIONS, OTHER SALES, ASSIGNMENTS,
TRANSFERS OR OTHER DISPOSITIONS OF ANY AGREEMENT GOVERNING OR INSTRUMENT
EVIDENCING THE SECURED OBLIGATIONS OR ANY PORTION THEREOF OR INTEREST THEREIN
SHALL IN ANY MANNER AFFECT THE LIEN GRANTED TO THE ADMINISTRATIVE AGENT, FOR THE
BENEFIT OF THE SECURED PARTIES, HEREUNDER.  NO PLEDGOR MAY ASSIGN, SELL,
HYPOTHECATE OR OTHERWISE TRANSFER ANY INTEREST IN OR OBLIGATION UNDER THIS
PLEDGE AGREEMENT WITHOUT THE PRIOR WRITTEN CONSENT OF THE LENDERS.


19.  WAIVERS; AMENDMENT.

(a)           No failure or delay by any Secured Party of any kind in exercising
any power, right or remedy hereunder and no course of dealing between any
Pledgor on the one hand and the administrative Agent or the holder of any Note
on the other hand shall operate as a waiver thereof, nor shall any single or
partial exercise of any such power, right or remedy hereunder or under any other
Loan Document, or any abandonment or discontinuance of steps to enforce such a
power, right or remedy, preclude any other or further exercise thereof or the
exercise of any other power, right or remedy.  The rights of the Secured Parties
hereunder and of the Lenders under the other Loan Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have.  No
waiver of any provision of this Pledge Agreement or consent to any departure by
any Pledgor therefrom shall in any event be effective unless the same shall be
permitted by subsection (b) below, and then such waiver and consent shall be
effective only in the specific instance and for the purpose for which given.  No
notice or demand on any Pledgor in any case shall entitle such Pledgor to any
other or further notice in similar or other circumstances.


(B)           NEITHER THIS PLEDGE AGREEMENT NOR ANY PROVISION HEREOF MAY BE
WAIVED, AMENDED OR MODIFIED EXCEPT PURSUANT TO A WRITTEN AGREEMENT ENTERED INTO
BETWEEN THE PLEDGORS WITH RESPECT TO WHICH SUCH WAIVER, AMENDMENT OR
MODIFICATION RELATES AND THE ADMINISTRATIVE AGENT, WITH THE PRIOR WRITTEN
CONSENT OF THE REQUIRED LENDERS (EXCEPT AS OTHERWISE PROVIDED IN THE AMENDED AND
RESTATED CREDIT AGREEMENT).

15


--------------------------------------------------------------------------------



20.  SEVERABILITY.   ANY PROVISION OF THIS PLEDGE AGREEMENT HELD TO BE ILLEGAL,
INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SHALL, AS TO SUCH JURISDICTION, BE
INEFFECTIVE TO THE EXTENT OF SUCH ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
WITHOUT AFFECTING THE LEGALITY, VALIDITY OR ENFORCEABILITY OF THE REMAINING
PROVISIONS HEREOF OR THEREOF; AND THE ILLEGALITY, INVALIDITY OR UNENFORCEABILITY
OF A PARTICULAR PROVISION IN A PARTICULAR JURISDICTION SHALL NOT INVALIDATE OR
RENDER UNENFORCEABLE SUCH PROVISION IN ANY OTHER JURISDICTION.


21.  NOTICES.  ALL NOTICES, REQUESTS AND OTHER COMMUNICATIONS TO THE PLEDGORS OR
ADMINISTRATIVE AGENT HEREUNDER SHALL BE DELIVERED IN THE MANNER REQUIRED BY THE
AMENDED AND RESTATED CREDIT AGREEMENT AND SHALL BE SUFFICIENTLY GIVEN TO
ADMINISTRATIVE AGENT OR ANY PLEDGOR IF ADDRESSED OR DELIVERED TO THEM AT, IN THE
CASE OF THE ADMINISTRATIVE AGENT AND BORROWERS, ITS ADDRESSES AND TELECOPIER
NUMBERS SPECIFIED IN THE AMENDED AND RESTATED CREDIT AGREEMENT AND IN THE CASE
OF ANY OTHER PLEDGOR, AT THEIR RESPECTIVE ADDRESSES AND TELECOPIER NUMBERS
PROVIDED IN THE SUBSIDIARY GUARANTY AGREEMENT.  ALL SUCH NOTICES AND
COMMUNICATIONS SHALL BE DEEMED TO HAVE BEEN DULY GIVEN AT THE TIMES SET FORTH IN
THE AMENDED AND RESTATED CREDIT AGREEMENT.


22.  COUNTERPARTS; INTEGRATION.  THIS PLEDGE AGREEMENT MAY BE EXECUTED BY ONE OR
MORE OF THE PARTIES TO THIS PLEDGE AGREEMENT ON ANY NUMBER OF SEPARATE
COUNTERPARTS (INCLUDING BY TELECOPY), AND ALL OF SAID COUNTERPARTS TAKEN
TOGETHER SHALL BE DEEMED TO CONSTITUTE ONE AND THE SAME INSTRUMENT. THIS PLEDGE
AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO REGARDING
THE SUBJECT MATTERS HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, REGARDING SUCH SUBJECT MATTER.


23.  GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.


(A)           THIS PLEDGE AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE
GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


(B)           EACH PARTY TO THIS PLEDGE AGREEMENT HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THE UNITED STATES COURTS LOCATED WITHIN THE SOUTHERN DISTRICT IN
THE STATE OF NEW YORK, AND OF ANY STATE COURT OF THE STATE OF NEW YORK LOCATED
IN NEW YORK COUNTY AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS PLEDGE AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR FOR RECOGNITION
OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE EXTENT PERMITTED BY APPLICABLE LAW, SUCH FEDERAL COURT. EACH OF THE
PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS PLEDGE
AGREEMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE ISSUING BANK
OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO
THIS PLEDGE AGREEMENT AGAINST ANY PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

16


--------------------------------------------------------------------------------



(C)           EACH PARTY TO THIS PLEDGE AGREEMENT IR­­REVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING DESCRIBED IN PARAGRAPH
(B) OF THIS SECTION AND BROUGHT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF
THIS SECTION.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)           Each party to this Pledge Agreement irrevocably consents to the
service of process in the manner provided for notices in Section 10.1 of the
Amended and Restated Credit Agreement.  Nothing in this Pledge Agreement will
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by law.


24.  WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS PLEDGE AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(I) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS PLEDGE
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.


25.  BENEFIT OF SECURED PARTIES.  ALL LIENS GRANTED OR CONTEMPLATED HEREBY SHALL
BE FOR THE BENEFIT OF THE SECURED PARTIES, AND ALL PROCEEDS OR PAYMENTS REALIZED
FROM PLEDGED COLLATERAL IN ACCORDANCE HEREWITH SHALL BE APPLIED TO THE SECURED
OBLIGATIONS IN ACCORDANCE WITH SECTION 8.2 OF THE AMENDED AND RESTATED CREDIT
AGREEMENT.


26.  TERMINATION OF THIS PLEDGE AGREEMENT.  NO TERMINATION OR CANCELLATION
(REGARDLESS OF CAUSE OR PROCEDURE) OF THE AMENDED AND RESTATED CREDIT AGREEMENT
SHALL IN ANY WAY AFFECT OR IMPAIR THE POWERS, OBLIGATIONS, DUTIES, RIGHTS AND
LIABILITIES OF THE PARTIES HERETO IN ANY WAY WITH RESPECT TO (I) ANY TRANSACTION
OR EVENT OCCURRING PRIOR TO SUCH TERMINATION OR CANCELLATION, (II) THE PLEDGED
COLLATERAL, OR (III) ANY PLEDGOR’S UNDERTAKINGS, AGREEMENTS, COVENANTS,
WARRANTIES AND REPRESENTATIONS CONTAINED IN THIS PLEDGE AGREEMENT AND ALL SUCH
UNDERTAKINGS, AGREEMENTS, COVENANTS, WARRANTIES AND REPRESENTATIONS SHALL
SURVIVE SUCH TERMINATION OR CANCELLATION UNTIL THE PAYMENT AND PERFORMANCE, IN
FULL, OF ALL SECURED OBLIGATIONS (OTHER THAN INDEMNITIES AND OTHER SIMILAR
CONTINGENT OBLIGATIONS SURVIVING THE TERMINATION OF THIS PLEDGE AGREEMENT FOR
WHICH NO CLAIM HAS BEEN MADE AND WHICH ARE UNKNOWN AND NOT CALCULABLE AT THE
TIME OF TERMINATION AND THOSE OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS)
OF THE PLEDGORS AND THE TERMINATION OF ALL COMMITMENTS TO LEND OR ISSUE LETTERS
OF CREDIT UNDER THE AMENDED AND RESTATED CREDIT AGREEMENT.  SUBJECT TO SECTION
17  HEREOF, THIS PLEDGE AGREEMENT AND THE SECURITY INTERESTS GRANTED HEREUNDER
SHALL TERMINATE WHEN ALL OF THE SECURED OBLIGATIONS (OTHER THAN THOSE SECURED
OBLIGATIONS RELATING TO THE HEDGING OBLIGATIONS) HAVE BEEN PAID IN FULL IN CASH
AND THE LENDERS HAVE NO FURTHER COMMITMENT TO LEND UNDER THE AMENDED AND
RESTATED CREDIT AGREEMENT, THE LC

17


--------------------------------------------------------------------------------


Exposure has been reduced to zero and the Issuing Bank has no further obligation
to issue Letters of Credit under the Amended and Restated Credit Agreement. 
Upon such termination, Administrative Agent shall return all Pledged Collateral
in its possession to the respective Pledgors and will, at the sole cost and
expense of the Pledgors, execute such documents, without recourse or warranty,
as Pledgors deem reasonably necessary to release any interests held by
Administrative Agent or the Secured Parties in the Pledged Collateral.


27.  ADDITIONAL PLEDGED COLLATERAL.  IN THE EVENT THAT THE ANY PLEDGOR IS
REQUIRED, UNDER THE TERMS OF ANY LOAN DOCUMENT OR OTHERWISE, TO PLEDGE AND
HYPOTHECATE ANY COLLATERAL AFTER THE CLOSING DATE, SUCH PLEDGOR SHALL PLEDGE AND
HYPOTHECATE SUCH COLLATERAL, AND BE BOUND WITH RESPECT TO SUCH COL­LATERAL BY
ALL OF THE TERMS AND CONDITIONS HEREOF, BY DELIVERY TO THE ADMINISTRATIVE AGENT
OF AN EXECUTED COUNTER­PART OF A SUPPLEMENT TO SUBSIDIARY PLEDGE AGREEMENT IN
THE FORM OF EXHIBIT A ATTACHED HERETO.


28.  ADDITIONAL PLEDGORS.  PURSUANT TO SECTION 5.10 OF THE AMENDED AND RESTATED
CREDIT AGREEMENT, EACH SUBSIDIARY THAT THAT IS REQUIRED TO BECOME A SUBSIDIARY
LOAN PARTY AFTER THE DATE OF THE AMENDED AND RESTATED CREDIT AGREEMENT IS
REQUIRED TO ENTER INTO THIS AGREEMENT AS A PLEDGOR UPON BECOMING SUCH A
SUBSIDIARY LOAN PARTY.  UPON EXECUTION AND DELIVERY AFTER THE DATE HEREOF BY THE
ADMINISTRATIVE AGENT AND SUCH SUBSIDIARY OF AN INSTRUMENT IN THE FORM OF EXHIBIT
B, SUCH SUBSIDIARY SHALL BECOME A PLEDGOR HEREUNDER WITH THE SAME FORCE AND
EFFECT AS IF ORIGINALLY NAMED AS A PLEDGOR HEREIN.  THE EXECUTION AND DELIVERY
OF ANY INSTRUMENT ADDING AN ADDITIONAL PLEDGOR AS A PARTY TO THIS PLEDGE
AGREEMENT SHALL NOT REQUIRE THE CONSENT OF ANY OTHER PLEDGOR HEREUNDER.  THE
RIGHTS AND OBLIGATIONS OF EACH PLEDGOR HEREUNDER SHALL REMAIN IN FULL FORCE AND
EFFECT NOTWITHSTANDING THE ADDITION OF ANY NEW PLEDGOR AS A PARTY TO THIS PLEDGE
AGREEMENT.

[Signature Pages Follow]

 

18


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, each Pledgor has caused this Pledge Agreement to be executed
and delivered by its duly authorized officer as of the date first set forth
above.

 

AAI CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNITED INDUSTRIAL CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI/ACL TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AAI SERVICES CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT]

 

 


--------------------------------------------------------------------------------


 

 

SYMTX, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ James H. Perry

 

 

 

 

Name:

 

James H. Perry

 

 

 

 

Title:

 

Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MCTURBINE INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Francis X. Reinhardt

 

 

 

 

Name:

 

Francis X. Reinhardt

 

 

 

 

Title:

 

Vice President, Financial Integration and Control

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT]

 

 


--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

 

 

 

SUNTRUST BANK,

 

 

 

 

as Administrative Agent

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ John E. Hehir

 

 

 

 

 

 

Name:

 

John E. Hehir

 

 

 

 

 

 

Title:

 

Senior Vice President

 

 

 

 

 

 

 

 

[SIGNATURE PAGE TO AMENDED AND RESTATED BORROWER PLEDGE AGREEMENT]

 


--------------------------------------------------------------------------------